Citation Nr: 1433863	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  04-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.  

3.  Entitlement to an initial rating in excess of 50 percent for depression. 

4.  Entitlement to an evaluation in excess of 10 percent for left hip arthralgia. 

5.  Entitlement to special home adaption. 

6.  Entitlement to specially adapted housing. 

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active military duty from August 1972 to January 1976.  This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The issues of service connection for posttraumatic stress disorder (PTSD); an initial rating in excess of 50 percent for depression; a rating in excess of 10 percent for left hip arthralgia; entitlement to specially adapted housing; and entitlement to a total rating for compensation purposes based upon individual unemployability are remanded. 


FINDING OF FACT

The April 1987 Board decision denied service connection for a back disability, and the evidence received since this decision does not raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The 1987 Board decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2013). 

2.  Evidence received since the April 1987 Board decision is not new and material, and therefore, the claim for entitlement to service connection for a low back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran was provided notice of the information and evidence needed to reopen his service connection claim, including notice of the definitions of the terms "new" and "material" evidence, the reason for the previous denial, and the type of information and evidence needed to establish disability ratings and establish an effective date.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.

VA has obtained available VA and Social Security Administration medical records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available 

records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although a VA opinion was not obtained, none is required because new and material evidence to warrant the reopening the claim of entitlement to service connection has not been submitted.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Shade v. Shinseki, 24 Vet. App. 110, 116-18   (2010). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, a claim that has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The Board denied service connection for a back disorder in April 1987.  That decision is final and prior to any readjudication on the merits there must first be new and material evidence.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  Moreover, 

new and material evidence was not received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  The Veteran filed a claim to reopen the issue of entitlement to service connection for a back disorder in 2003.

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2013).  

The evidence considered at the time of the 1987 Board decision included the Veteran's service treatment records, and VA medical records.  The basis for the Board's decision in 1987 found that the Veteran's back disorder was a congenital disorder, and there was no evidence of a chronic low back disorder that originated in service or as the result of a service-connected disorder.

Evidence since the 1987 Board decision includes VA outpatient treatment records in 1989 and 1990 that reflect treatment for the Veteran's right ankle and low back.  

Clinical records of Dr. S. show that in August 2005 the Veteran fell off of a caterpillar.  The fall was a distance of two feet, and he landed on his back and now had back pain.  

A July 2007 VA outpatient treatment record shows that the Veteran complained of back pain associated with bilateral leg pain, which came on without any specific event or trauma.  He reported that he had been told that he had a "tilted L3 vertebra."  He had been given an epidural block to lessen the pain.  On neurological evaluation it was noted that he walked with a most unusual and painful gait, walking hunched forward and waddling, in part because of his ankle fusion, but also because of back and leg pain.  A July 2007 lumbar magnetic resonance imaging revealed profound hypertrophic facet arthropathy and hypertrophic change of the facet joints, in a "constellation with degenerative disc disease" of the lumbar spine 

and grade I spondylolisthesis of L5 on S1, resulting in profound areas of spinal canal and neuroforaminal stenosis from L3-4 thru L5-S1.  In August 2007 it was noted that a magnetic resonance imaging scan revealed severe lumbar stenosis.  There was marked facet arthropathy, and hypertrophic changes from L3-S1 causing almost complete canal occlusion at L5-S1, in part by an associated "grade 1 listhesis of L5 on S1."  

VA X-rays in August 2007 revealed sclerosis about the sacroiliac joints, with partial obliteration of the joint spaces, bilaterally, and degenerative changes about both hips, with osteophyte formation about the inferior acetabular rims, greater in the right hip.  

Records of Drake Chiropractic include a July 2007 lumbar magnetic resonance imaging scan that confirmed the findings of degenerative disc disease, stenosis, and spondylolisthesis.  The examiner noted that the Veteran reported that he had always limped following an ankle injury in the 1970s.  

On VA examination in July 2010 it was reported that the Veteran used a cane and when walking long distances he used a walker, but he also used a wheelchair due to his back disorder.  On physical examination the Veteran's gait was antalgic and there was evidence of abnormal weight-bearing.  The thigh and calf of the right lower extremity were smaller in circumference compared to the left lower extremity.  

On VA examination in June 2011, it was noted that a December 2009 lumbar computerized tomography scan had revealed diffuse spondylosis of the lower thoracic and lumbar spine, with degenerative disc disease most significant at L3-4 where there was spinal and bilateral neural foraminal stenosis, and spinal canal narrowing, with bilateral neural foraminal stenosis at L4-5, and to a lesser extent at L5-S1, as well as spondylosis at L5-S1 with very mild grade 1 anterolisthesis which, on comparison with x-rays back to at least 2008, was considered to be very likely stable in degree.  

VA treatment records in 2011 and 2012 for orthopedic complaints but these were related primarily to his knees, back, and right hip with occasional complaints of pain in both hips.  

The additionally received evidence is "new" in the sense that it was not previously before VA.  However, the Board concludes that the evidence which was submitted since the 1987 Board decision is not "material."  It fails to cure the defect presented by the previous decision, namely the lack of probative evidence that the back disorder is related to his military service or to a service-connected disorder.  The new evidence is cumulative of previously considered evidence, which already reflected treatment for a back disorder.  The Veteran's contentions otherwise cannot be considered competent and probative evidence to establish the service connection in this case.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Indeed, in this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The additionally received probative and medical evidence since the 1987 record does not establish that the Veteran's back disorder is related to his military service or to a service-connected disorder.  

In sum, the evidence submitted since the last final denial does not raise a possibility of substantiating that a back disorder is related to the Veteran's military service or to a service-connected disorder.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993).


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a back disorder is denied.  

REMAND

In an April 2014 letter from the Veteran's attorney, the Veteran asserted that the service-connected disabilities at issue had worsened.  In light of this, the attorney requested additional VA examinations to assess the current severity of these disorders.  

Service connection for PTSD was claimed in correspondence received on September 12, 2002, from the Veteran's service representative.  No stressor was specified.  The Veteran was provided that appropriate notice as to this claim by RO letter in October 2002, in which he was requested to execute an attached questionnaire describing his stressors.  It was not returned.  By RO letter of June 30, 2010, the Veteran and his attorney were requested to execute and return the VA Forms 21-4142, Authorization and Consent to Release Information as to treatment he had reported for PTSD at Valley Hope Treatment Facility and Barton County Mental Health Facility.  The attorney's letter, dated September 1, 2010, reflects that the VA Forms 21-4142, were executed and returned.  However, copies of these releases are not of record.  Moreover, if the executed VA Forms 21-4142 were returned, there is nothing in the record which indicates that the appropriate steps were taken to obtain such records.  Accordingly, there has not been substantial compliance with the past Board remands of 2008 and 2010. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to specifically include treatment at Valley Hope Treatment Facility and Barton County Mental Health Facility.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected left hip disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected left hip.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left hip.  The report must be typed. 

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected depression.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed. 

4.  The Veteran must be afforded an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The examiner must also provide an opinion as to whether his service-connected disabilities affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  The examiner is also requested to discuss the impact, if any, of medication, which the Veteran takes for his service-connected disabilities have on his ability to obtain and retain substantially gainful employment.  

All opinions must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


